AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modif`lcd) Page l of l

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT oF CALIFoRNiA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)

Marco Antonio RamireZ-Solorio Case Number: 3:18'mj'22725'RNB

Antonio F.Xuoon,.,,,`,.,.,r,_,_W.,_.,,_ __… i, ,.
Defendant 's Attc rney '

  

 

REGISTRATION NO. 80860298

THE DEFENDANT:
[X| pleaded guilty to count(s) 1 Of COmplaint
\:l WaS fOqu guiltyt@ COunt(S) 915 , '_'_ ."_:`
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

 

Title & Section Nature of Offense

Count Numbergs)
8:1325(a)(2) ILLEGAL ENTRY (l\/lisdemeanor) l

|:l The defendant has been found not guilty on count(s)
[:| Count(s)

 

 

dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $lO WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal
[| Court recommends defendant be deported/removed With relative, charged in case

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Tuesday, November l3, 2018
Date of lmposition of Sentence

M/

HdNo“RABL/'E Ro’BERT N. BLoCK
UNITED srArEs MAGISTRATE JUDGE

3:18-mj-22725-RNB

 

